Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Amendment After Final filed 05/06/2021. The amendments have been entered and, accordingly, claims 4 and 7-12 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 (amended)
In line 3, replace “the current inlet temperature” with ---a current inlet temperature---.
In line 5, replace “and the flow rate of the second fluid” with ---and the flow rate value of the second fluid---.
Claim 11 (amended)
In line 4, replace “the current discharge temperature” with ---a current discharge temperature---.

Allowable Subject Matter
Claims 4 and 7-12 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 4, and specifically does not teach or suggest “a method of controlling an air-conditioning apparatus,…comprising: determining, by the controller, the flow rate of the first fluid flowing through the heat exchanger; determining, by the controller, the required flow rate of the second fluid using the flow rate of the first fluid flowing through the heat exchanger, by use of a data map so that the required flow rate of the second fluid is determined to be a value proportional to the flow rate of the first fluid; and controlling, by the controller, an operation of the circulator according to the required flow rate of the second fluid, wherein the required flow rate of the second fluid is determined as a flow rate value at which a time consumed for a current discharge temperature of the first fluid to reach a target discharge temperature according to the flow rate of the first fluid with respect to the heat exchanger is shortest.”
The closest prior art of record (JP 2017185919A to Wakizaka) does not teach the required flow rate of the second fluid being determined as a flow rate value at which a time consumed for a current discharge temperature of the first fluid to reach a target discharge temperature according to the flow rate of the first fluid with respect to the heat exchanger, is shortest. Although Wakizaka teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 4. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763